Appeal from an order of the Supreme Court, Chenango County, denying a motion to set aside a default judgment entered against the defendant on the ground of newly discovered evidence. The alleged newly discovered evidence was clearly within- the possession of the defendant and available to it during the pendency of the action and could have been discovered in the exercise of due diligence. Furthermore it is extremely doubtful that such evidence, if admitted, would in any way change the result. Order unanimously affirmed, with $10 costs and printing disbursements. Present — Poster, P. J., Heffernan, Brewster, Deyo and Bergan, JJ.